PER CURIAM
Defendant pleaded no contest to four counts of criminal mistreatment in the first degree, which is a Class C felony. ORS 163.205. The trial court sentenced him to 62 months’ incarceration on three counts and 36 months’ incarceration on the remaining count, along with 36 months’ post-prison supervision on all counts. The court made two of the 62-month sentences and the 36-month sentence consecutive to each other; the remaining 62-month sentence was concurrent with the first 62-month sentence. Defendant appeals.
The maximum term of incarceration for a Class C felony is five years, or 60 months. The three 62-month sentences, thus, were beyond the trial court’s authority. Although defendant did not object at the time of sentencing, the error is apparent on the face of the record, and we exercise our discretion to review it. See State v. Jones, 129 Or App 413, 879 P2d 881 (1994). We vacate the sentences and remand for resentencing. ORS 138.222(5).
Sentences vacated and remanded for resentencing; otherwise affirmed.